Citation Nr: 1440869	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent from February 26, 2008, and in excess of 70 percent from January 26, 2013.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for PTSD, evaluating it as 30 percent disabling; and granted service connection for bilateral hearing loss, evaluating it as noncompensably disabling, both made effective from February 26, 2008.

In June 2012, the Board remanded the Veteran's case for further development.  While the case was in remand status, the rating for his PTSD was increased from 30 percent to 70 percent, effective January 26, 2013.  This was done by a January 2014 rating decision.  


FINDINGS OF FACT

1.  From February 26, 2008, the Veteran's PTSD has as likely as not been manifested by social and occupational impairment that approximated deficiencies in most areas.

2.  Bilateral hearing loss has been manifested by no worse than Level I hearing impairment.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD warrants a rating of 70 percent, but no higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with a notification letter in March 2008 that fully addressed all notice elements and was sent prior to the RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has been met.  The Veteran's service records and private treatment records have been obtained.  The Veteran was afforded adequate VA examinations.  Both examiners considered the contentions of the appellant, and provided supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Findings necessary to apply the rating criteria have been made.

Finally, the Board notes that the RO has substantially complied with the June 2012 remand directives.  Specifically, the Board instructed the RO to schedule the Veteran for additional VA examinations for PTSD and hearing loss, and obtain updated treatment records.  The Veteran was afforded additional VA examinations in January 2013, which the Board has found to be adequate.  Additionally, recent VA treatment records have been associated with the claims file.  Accordingly, the RO has substantially complied with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claims.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  
II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

PTSD

PTSD is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  In pertinent part, it provides the following:

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Turning to the evidence of record, the Veteran's claims file includes VA treatment records from December 2007 to November 2012, lay statements, and two VA compensation examinations.

In December 2007, the Veteran reported depression, panic attacks, low mood, low energy, anxiety, poor sleep, and poor concentration.  He "firmly denied" suicidal or homicidal ideation.  Mental Status Examination (MSE) revealed the Veteran to be pleasant and appropriate, alert, oriented, and cooperative.  His mood and affect were depressed.  He exhibited normal speech, logical thoughts, adequate concentration, and good insight and judgment.  His GAF was 44.

During monthly treatment from January 2008 to July 2008, the Veteran often reported irritability, anger, avoidance, isolation, sleep difficulty, disturbing dreams, intrusive thoughts, and panic attacks.  He also reported a recent panic attack and increased anxiety overall in the past month.  MSE was similar to December 2007, but his insight and judgment were noted as "fair."  His GAF ranged from 40 to 45.

On July 2008 VA examination in connection with his claim for PTSD, the Veteran reported that he initially sought treatment in November 2007 because his panic attacks had increased.  Regarding the Veteran's ability to establish and maintain effective relationships, the examiner noted that the Veteran was twice divorced and had very few acquaintances with whom he had less than frequent contact.  He tended to avoid contact with others and does not get close to others.  The Veteran liked working around his home.  He had a history of violence/assaultiveness.   

MSE was noted as similar to prior treatment records, with the exception of "fair" impulse control and difficulty concentrating.  The examiner noted PTSD symptoms of sleep impairment, inappropriate behavior (verbal aggressiveness when upset or irritated), panic attacks occurring less than weekly, markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, and a restricted range of affect.  The examiner noted that the Veteran had frequently changed jobs due to conflicts with supervisors or coworkers.  His temper has resulted in legal, employment, and interpersonal difficulties.   The examiner concluded that such symptoms amounted to occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and mood, and assigned a GAF of 55.

In an October 2008 statement, the Veteran reported severe nightmares and dreams of his experiences, severe depression, severe panic attacks, and difficulty with long and short-term memory loss.  He noted that he had "very little social life," and lived out in the country so he can be by himself.  He also reported thoughts of suicide and homicide at times.

Treatment records from October 2008 to May 2009 note difficulty with interpersonal relationships and continuous anxiety, shifting in severity while experimenting with different medications.  MSE was similar to previous treatment records.  His GAF was consistently 45.

In his May 2009 formal appeal, the Veteran reported that he had a heart attack in December [2008].  After he began to feel better, he found a construction job.  However, he shot himself with a nail gun on the first day of work.  He stated he had problems concentrating.  The boss asked him not to come back because the Veteran was a hazard to the rest of the crew.  The Veteran again reported having very little contact with others, only leaving his property to run errands.  The Veteran also reported considering suicide.

An October 2009 treatment record notes that the Veteran had a "huge" panic attack and that he "felt like crap for 3 days afterwards."  He reported that it was the worst panic attack he has ever had.  The Veteran admitted that his sleep remained poor; he was apprehensive about going to sleep due to fear of not hearing noises or bad dreams coming.  MSE was similar to previous treatment records.  His GAF was 48.

Treatment records from April 2010 to November 2010 note increasing stress due to moving out of the country to live with his son who was released from prison, his son getting back into drugs, and his parents having dementia.  In addition, he reported that, while his nephew was staying with him, the police came to the Veteran's house and tore it up looking for evidence to convict his nephew for stealing and forgery.   The Veteran admitted having more bad dreams, flashbacks, and intrusive thoughts 4 to 5 days per week, sometimes every day.  He has also had many more small panic attacks, reporting in November 2010 that he had 2 to 5 panic attacks weekly.  The Veteran complained of being physically and mentally tired.  He had poor concentration when experiencing severe anxiety/stress.  MSE was similar to prior evaluations.  His GAF scores ranged from 43 to 45. 

In June 2011, the Veteran reported a big panic attack.  Vet stated that the bad dreams, flashbacks, intrusive thoughts, and anxiety were about the same.  The Veteran admitted that his paranoia was worse.  MSE was similar to prior evaluations; GAF was 43.

In October 2011, the Veteran reported stress and mourning of the recent passing of his mother, and the deterioration of his stepfather's health.  He admitted his sleep was better with medication.  The Veteran endorsed low energy, "better" motivation, and a "usually ok" mood.  MSE was similar to prior evaluations.  His GAF was 45.

A May 2012 social work note indicates that the Veteran still has anxiety attacks even when taking medication as prescribed, currently 1 to 2 times a week.  The Veteran reported difficulty sleeping, nightmares, avoiding crowds, and flashbacks of dead people.  His GAF was 60.

A June 2012 psychiatry note indicates that the Veteran presented unscheduled after having an anxiety attack in MRI.  He reported some thoughts of being better off dead but denied plan or intent to harm himself. 

During a July 2012 mental health evaluation, the Veteran reported having a panic attack the day prior.  He stated that his panic attacks had decreased since starting on clonazepam.  The Veteran stated he was not allowed in group therapy before because he was too aggressive and had a short temper.  He reported sleeping 4 to 5 hours a night, nightmares, hypervigilance, and irritability.  His GAF was 50.

In August 2012, the Veteran reported panic attacks, being generally nervous, and difficulty sleeping.  His GAF was 60.

In November 2012, the Veteran reported that the medication was working for him and he was doing fine.  He said that he got rid of his girlfriend of many years and also got his son and girlfriend out of the house.  He now lives alone, which he preferred.  MSE was similar to prior evaluations.  His GAF was 70.

On January 2013 VA examination, the examiner noted estrangement from most family members and from girlfriend of 16 years, social isolation, unemployment, reduced or absent pleasurable leisure activities, and reduced ability to manage stress.  Other symptoms included impaired judgment, disturbances of motivation or mood, mild memory loss, flattened affect, an inability to establish and maintain effective relationships, and impaired impulse control.  The Veteran continued to live alone and spend most of his time at home.  The Veteran did not like to be around others, and had most recently had multiple negative interactions that had led to him being removed from public places.  The Veteran has poor sleep, a decreased capacity for focus and attention, decreased memory.  He has panic attacks on a weekly basis or when under stress.  He becomes easily agitated, verbally aggressive.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas.  The examiner reasoned that the Veteran's mood and ability to manage stress would grossly impair his ability to work with others.  Further, his consistent and chronic anxiety state would make his completing tasks difficult if not impossible.  The examiner assigned a GAF of 50.  

The Board finds the Veteran's occupational and social impairment throughout the period of the claim has most nearly approximated the criteria for a 70 percent rating.  While the Veteran has had suicidal and homicidal ideation in the past, there is no evidence of delusions, hallucinations, or grossly inappropriate behavior.  Throughout the entire appeal period, he has been found to be able to perform activities of daily living and is oriented to time or place.  Although the Veteran is often socially isolated, his discussions of his mother, step-father, and son do not indicate that he has forgotten the names of his close family members.  Moreover, he has only been found to have mild memory loss.  Finally, no medical professional has ever opined, and the other evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  His symptoms have not equated to those typical of the total rating.  Diagnostic Code 9411.

The Board has considered whether a staged rating is appropriate for the Veteran's psychiatric disability.  However, in the present case, the Veteran's symptoms related to his PTSD remained relatively constant throughout the period on appeal.  In other words, there has been no period when the claimant met the criteria for a total rating.

Finally, the Board has considered whether referral for an extraschedular rating is warranted.  The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards.  Rather, the Veteran's symptoms-near continuous panic and depression, disturbances of motivation and mood, impaired impulse control, suicidal ideation, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships-are all contemplated by DC 9411.  A higher disability evaluation is also available with a showing of worsening of the Veteran's symptomatology.  Since application of the regular schedular standards is not rendered impracticable in this case, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2013) is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2013). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100. 

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2013).

Turning to the evidence of record, on July 2008 VA audiological examination, puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
5
20
55
60
LEFT
5
20
55
60

Average decibel loss was 35 bilaterally.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  This translates to Level I hearing loss for each ear under Table VI.  Level I hearing impairment in both ears warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2013).

During a November 2009 audiology consult, audiometric testing revealed the following thresholds: 





HERTZ



1000
2000
3000
4000
RIGHT
10
20
60
60
LEFT
10
20
55
55

Average decibel loss was 37.5 for the right ear and 35 for the left ear.  This translates to Level I hearing loss for each ear, warranting a noncompensable rating.

On January 2013 VA audiological examination, puretone thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
55
55
LEFT
15
20
55
50

Average decibel loss was 36.25 for the right ear and 35 for the left ear.  Speech recognition scores were 94 percent for the right ear and 92 percent for the left ear.  As with the earlier examination, this translates to Level I hearing loss for each ear, warranting a noncompensable rating.  Accordingly, an increased schedular rating is not warranted at any time during the appeal period.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Veteran stated at VA examinations that he has to have the television and radio loud, and misses key words and sentences in conversation.  The challenges associated with the Veteran's hearing loss are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment described by the Veteran does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss disability is manifested a loss of hearing acuity and the rating criteria are based on such a loss of hearing acuity.  38 C.F.R. § 4.85.  Further, his disability is not so unusual and does not require frequent periods of hospitalization or cause marked interference with employment.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability, and referral for consideration of extraschedular rating is not warranted.


ORDER

A 70 percent rating, but no higher, is granted for PTSD since February 26, 2008.

An initial compensable rating for bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


